Case 2:19-cv-10710-ODW-KS Document 76 Filed 02/12/21 Page 1 of 22 Page ID #:1597
Case 2:19-cv-10710-ODW-KS Document 76 Filed 02/12/21 Page 2 of 22 Page ID #:1598



   1   disclosures or responses to discovery and that the protection it affords from public
   2   disclosure and use extends only to the limited information or items that are entitled
   3   to confidential treatment under the applicable legal principles. The Parties further
   4   acknowledge, as set forth in Section 12.5, below, that this Stipulated Protective
   5   Order does not entitle them to file confidential information under seal; Civil Local
   6   Rule 79-5 sets forth the procedures that must be followed and the standards that will
   7   be applied when a Party seeks permission from the Court to file material under seal.
   8         B. GOOD CAUSE STATEMENT
   9         Good cause exists for the issuance of a protective order protecting
  10   confidential, competitive and trade secret information from public disclosure. The
  11   parties hereto are competitors in a highly competitive marketplace such that the
  12   disclosure of certain information could cause severe and unwarranted competitive
  13   harm in the absence of a protective order protecting the parties’ legitimate interest in
  14   maintaining the confidentiality of their competitive, trade secret information. In
  15   addition, Plaintiffs have issued and served subpoenas to third parties, Rev Group
  16   and Google, LLC. for the production of business records. Plaintiffs have also issued
  17   and served a subpoena upon Google LLC employee, Ross Benson. Counsel for Rev
  18   Group and Google, LLC have asked that the documents they produce and the
  19   testimony of Mr. Benson be the subject of a Protective Order given the sensitivity
  20   and confidentiality of their business records. The parties believe that good cause
  21   exists to protect the business records and testimony of these third parties as
  22   requested by counsel for these third parties.
  23
       2.    DEFINITIONS
  24
             2.1 Challenging Party: a Party or Non-Party that challenges the designation
  25
       of information or items under this Order.
  26

  27

  28

                                           -2-
                           AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10710-ODW-KS Document 76 Filed 02/12/21 Page 3 of 22 Page ID #:1599



   1         2.2 “CONFIDENTIAL” Information or Items: information (regardless of
   2   how it is generated, stored or maintained) or tangible things that qualify for
   3   protection under Federal Rule of Civil Procedure 26(c).
   4         2.3 Counsel (without qualifier): Outside Counsel of Record and House
   5   Counsel (as well as their support staff).
   6         2.4 Designating Party: a Party or Non-Party that designates information or
   7   items that it produces in disclosures or in responses to discovery as
   8   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   9   ONLY”.
  10         2.5 Disclosure or Discovery Material: all items or information, regardless of
  11   the medium or manner in which it is generated, stored, or maintained (including,
  12   among other things, testimony, transcripts, and tangible things), that are produced or
  13   generated in disclosures or responses to discovery in this matter.
  14         2.6 Expert: a person with specialized knowledge or experience in a matter
  15   pertinent to the litigation who (1) has been retained by a Party or its counsel to serve
  16   as an expert witness or as a consultant in this action, (2) is not a past or current
  17   employee of a Party or of a Party’s competitor, and (3) at the time of retention, is
  18   not anticipated to become an employee of a Party or of a Party’s competitor.
  19         2.7 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
  20   Information or Items: extremely sensitive “Confidential Information or Items,”
  21   disclosure of which to another Party or Non-Party would create a substantial risk of
  22   serious harm that could not be avoided by less restrictive means.
  23         2.8 House Counsel: attorneys who are members in good standing of at least
  24   one state bar, who are employees of a Party, and who have responsibility for
  25   managing this action. House Counsel does not include Outside Counsel of Record or
  26   any other outside counsel.
  27

  28

                                            -3-
                            AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10710-ODW-KS Document 76 Filed 02/12/21 Page 4 of 22 Page ID #:1600



   1         2.9 Non-Party: any natural person, partnership, corporation, association, or
   2   other legal entity not named as a Party to this action.
   3         2.10 Outside Counsel of Record: attorneys who are not employees of a party
   4   to this action but are retained to represent or advise a Party and have appeared in this
   5   action on behalf of that Party or are affiliated with a law firm which has appeared on
   6   behalf of that Party.
   7         2.11 Party: any party to this action.
   8         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   9   Discovery Material in this action.
  10         2.13 Professional Vendors: persons or entities that provide litigation support
  11   services (e.g., photocopying, videotaping, translating, preparing exhibits or
  12   demonstrations, and organizing, storing, or retrieving data in any form or medium,
  13   and professional jury or trial consultants) and their employees and subcontractors,
  14   who (1) have been retained by a Party or its counsel to provide litigation support
  15   services with respect to this action, (2) are (including any employees and
  16   subcontractors) not a past or current employee of a Party or of a Party’s competitor,
  17   and (3) at the time of retention, are not anticipated to become an employee of a
  18   Party or of a Party’s competitor.
  19         2.14 Protected Material: any Disclosure or Discovery Material that is
  20   designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL –
  21   ATTORNEYS’ EYES ONLY.”
  22         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material.
  23   3.    SCOPE
  24         The protections conferred by this Stipulation and Order cover not only
  25   Protected Material (as defined above), but also (1) any information copied or
  26   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  27   compilations of Protected Material; and (3) any testimony, conversations, or
  28

                                           -4-
                           AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10710-ODW-KS Document 76 Filed 02/12/21 Page 5 of 22 Page ID #:1601



   1   presentations by Parties or their Counsel that might reveal Protected Material.
   2   However, the protections conferred by this Stipulation and Order do not cover the
   3   following information: (a) any information that is in the public domain at the time of
   4   disclosure to a Receiving Party or becomes part of the public domain after its
   5   disclosure to a Receiving Party as a result of publication not involving a violation of
   6   this Order, including becoming part of the public record through trial or otherwise;
   7   and (b) any information known to the Receiving Party prior to the disclosure or
   8   obtained by the Receiving Party after the disclosure from a source who obtained the
   9   information lawfully and under no obligation of confidentiality to the Designating
  10   Party. Any use of Protected Material at trial shall be governed by a separate
  11   agreement or order.
  12
       4.    DURATION
  13
             Even after final disposition of this litigation, the confidentiality obligations
  14
       imposed by this Order shall remain in effect until a Designating Party agrees
  15
       otherwise in writing or a Court order otherwise directs. Final disposition shall be
  16
       deemed to be the later of (1) dismissal of all claims and defenses in this action, with
  17
       or without prejudice; or (2) entry of a final judgment herein after the completion and
  18
       exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
  19
       including the time limits for filing any motions or applications for extension of time
  20
       pursuant to applicable law.
  21

  22   5.    DESIGNATING PROTECTED MATERIAL
  23         5.1 Exercise of Restraint and Care in Designating Material for Protection.
  24   Each Party or Non-Party that designates information or items for protection under
  25   this Order must take care to limit any such designation to specific material that
  26   qualifies under the appropriate standards. Mass, indiscriminate, or routinized
  27   designations are prohibited. Designations that are shown to be clearly unjustified or
  28   that have been made for an improper purpose (e.g., to unnecessarily encumber or

                                             -5-
                             AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10710-ODW-KS Document 76 Filed 02/12/21 Page 6 of 22 Page ID #:1602



   1   retard the case development process or to impose unnecessary expenses and burdens
   2   on other Parties) expose the Designating Party to sanctions.
   3         If it comes to a Designating Party’s attention that information or items that it
   4   designated for protection do not qualify for protection at all or do not qualify for the
   5   level of protection initially asserted, that Designating Party must promptly notify all
   6   other Parties that it is withdrawing the mistaken designation.
   7         5.2 Manner and Timing of Designations. Except as otherwise provided in
   8   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
   9   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  10   under this Order must be clearly so designated before the material is disclosed or
  11   produced.
  12         Designation in conformity with this Order requires:
  13         (a) for information in documentary form (e.g., paper or electronic documents,
  14   but excluding transcripts of depositions or other pretrial or trial proceedings), that
  15   the Producing Party affix the legend “CONFIDENTIAL” or “HIGHLY
  16   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that contains
  17   protected material.
  18         A Party or Non-Party that makes original documents or materials available for
  19   inspection need not designate them for protection until after the inspecting Party has
  20   indicated which material it would like copied and produced. During the inspection
  21   and before the designation, all of the material made available for inspection shall be
  22   deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the
  23   inspecting Party has identified the documents it wants copied and produced, the
  24   Producing Party must determine which documents qualify for protection under this
  25   Order. Then, before producing the specified documents, the Producing Party must
  26   affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
  27   ATTORNEYS’ EYES ONLY”) to each page that contains Protected Material.
  28

                                             -6-
                             AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10710-ODW-KS Document 76 Filed 02/12/21 Page 7 of 22 Page ID #:1603



   1         (b) for testimony given in deposition or in other pretrial or trial proceedings,
   2   that the Designating Party when practical identify on the record, before the close of
   3   the deposition, hearing, or other proceeding, all protected testimony and specify the
   4   level of protection being asserted. When it is impractical to identify separately each
   5   portion of testimony that is entitled to protection and it appears that substantial
   6   portions of the testimony may qualify for protection, the Designating Party may
   7   invoke on the record (before the deposition, hearing, or other proceeding is
   8   concluded) a right to have up to 21 days to identify the specific portions of the
   9   testimony as to which protection is sought and to specify the level of protection
  10   being asserted. Only those portions of the testimony that are appropriately
  11   designated for protection within the 21 days shall be covered by the provisions of
  12   this Stipulated Protective Order. Alternatively, a Designating Party may specify, at
  13   the deposition or up to 21 days afterwards if that period is properly invoked, that the
  14   entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY
  15   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
  16         Parties shall give the other Parties reasonable notice (a minimum of two
  17   business days) if they reasonably expect a deposition, hearing or other proceeding to
  18   include Protected Material so that the other Parties can ensure that only authorized
  19   individuals who have signed the “Acknowledgment and Agreement to Be Bound”
  20   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at
  21   a deposition shall not in any way affect its designation as “CONFIDENTIAL” or
  22   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
  23         Transcripts containing Protected Material shall have an obvious legend on the
  24   title page that the transcript contains Protected Material, and the title page shall be
  25   followed by a list of all pages (including line numbers as appropriate) that have been
  26   designated as Protected Material and the level of protection being asserted by the
  27   Designating Party. The Designating Party shall inform the court reporter of these
  28

                                           -7-
                           AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10710-ODW-KS Document 76 Filed 02/12/21 Page 8 of 22 Page ID #:1604



   1   requirements. Any transcript that is prepared before the expiration of a 21-day
   2   period for designation shall be treated during that period as if it had been designated
   3   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless
   4   otherwise agreed. After the expiration of that period, the transcript shall be treated
   5   only as actually designated.
   6         (c) for information produced in some form other than documentary and for
   7   any other tangible items, that the Producing Party affix in a prominent place on the
   8   exterior of the container or containers in which the information or item is stored the
   9   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
  10   EYES ONLY.”
  11         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
  12   failure to designate qualified information or items does not, standing alone, waive
  13   the Designating Party’s right to secure protection under this Order for such material.
  14   Upon timely correction of a designation, the Receiving Party must make reasonable
  15   efforts to assure that the material is treated in accordance with the provisions of this
  16   Order.
  17   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  18         6.1 Timing of Challenges. Any Party may challenge a designation of
  19   confidentiality at any time. Unless a prompt challenge to a Designating Party’s
  20   confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
  21   unnecessary economic burdens, or a significant disruption or delay of the litigation,
  22   a Party does not waive its right to challenge a confidentiality designation by electing
  23   not to mount a challenge promptly after the original designation is disclosed.
  24         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
  25   resolution process by providing written notice of each designation it is challenging
  26   and describing the basis for each challenge. To avoid ambiguity as to whether a
  27   challenge has been made, the written notice must recite that the challenge to
  28

                                           -8-
                           AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10710-ODW-KS Document 76 Filed 02/12/21 Page 9 of 22 Page ID #:1605



   1   confidentiality is being made in accordance with this specific paragraph of the
   2   Protective Order. The Parties shall attempt to resolve each challenge in good faith
   3   and must begin the process by conferring directly (in voice to voice dialogue; other
   4   forms of communication are not sufficient) within 14 days of the date of service of
   5   notice. In conferring, the Challenging Party must explain the basis for its belief that
   6   the confidentiality designation was not proper and must give the Designating Party
   7   an opportunity to review the designated material, to reconsider the circumstances,
   8   and, if no change in designation is offered, to explain the basis for the chosen
   9   designation. A Challenging Party may proceed to the next stage of the challenge
  10   process only if it has engaged in this meet and confer process first or establishes that
  11   the Designating Party is unwilling to participate in the meet and confer process in a
  12   timely manner.
  13         6.3 Judicial Intervention. If the Parties cannot resolve a challenge without
  14   Court intervention, the Challenging Party shall file and serve a motion to re-
  15   designate or de-designate under Civil Local Rule 7 (and in compliance with Civil
  16   Local Rule 79-5, if applicable) within 21 days of the initial notice of challenge or
  17   within 14 days of the Parties agreeing that the meet and confer process will not
  18   resolve their dispute, whichever is earlier. Each such motion must be accompanied
  19   by a competent declaration affirming that the movant has complied with the meet
  20   and confer requirements imposed in the preceding paragraph.
  21         The burden of persuasion in any such challenge proceeding shall be on the
  22   Designating Party. Frivolous challenges and those made for an improper purpose
  23   (e.g., to harass or impose unnecessary expenses and burdens on other Parties) may
  24   expose the Challenging Party to sanctions. All Parties shall continue to afford the
  25   material in question the level of protection to which it is entitled under the
  26   Designating Party’s designation until the Court rules on the challenge.
  27

  28

                                           -9-
                           AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10710-ODW-KS Document 76 Filed 02/12/21 Page 10 of 22 Page ID #:1606



    1   7.        ACCESS TO AND USE OF PROTECTED MATERIAL
    2            7.1 Basic Principles. A Receiving Party may use Protected Material that is
    3   disclosed or produced by another Party or by a Non-Party in connection with this
    4   case only for prosecuting, defending, or attempting to settle this litigation, and such
    5   Protected Material shall not be used for any business purpose, in connection with
    6   any other legal proceeding, or directly or indirectly for any other purpose
    7   whatsoever. Such Protected Material may be disclosed only to the categories of
    8   persons and under the conditions described in this Order.1 When the litigation has
    9   been terminated, a Receiving Party must comply with the provisions of Section 13
   10   below (FINAL DISPOSITION).
   11            Protected Material must be stored and maintained by a Receiving Party at a
   12   location and in a secure manner that ensures that access is limited to the persons
   13   authorized under this Order. Protected Material shall not be copied or otherwise
   14   reproduced by a Receiving party, except for transmission to qualified recipients,
   15   without the written permission of the Producing Party or by further order of the
   16   Court.
   17            7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
   18   otherwise ordered by the Court or permitted in writing by the Designating Party, a
   19   Receiving Party may disclose any information or item designated
   20   “CONFIDENTIAL” only to:
   21            (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
   22   employees of said Outside Counsel of Record to whom it is reasonably necessary to
   23   disclose the information for this litigation and who have signed the
   24

   25
        1
          In the event a Non-Party witness is authorized to receive Protected Material that is to be used during his/her deposition but is
   26   represented by an attorney not authorized under this Order to receive such Protected Material, the attorney must provide prior to
        commencement of the deposition an executed “Acknowledgment and Agreement to Be Bound” in the form attached hereto as Exhibit
   27   A. In the event such attorney declines to sign the “Acknowledgment and Agreement to Be Bound” prior to the examination, the
        Parties, by their attorneys, shall jointly seek a protective order from the Court prohibiting the attorney from disclosing Protected
   28   Material in order for the deposition to proceed.


                                                      - 10 -
                                      AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10710-ODW-KS Document 76 Filed 02/12/21 Page 11 of 22 Page ID #:1607



    1   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
    2   A;
    3         (b) up to one House Counsel of the Receiving Party to whom disclosure is
    4   reasonably necessary for this litigation and who have signed the “Acknowledgment
    5   and Agreement to Be Bound” (Exhibit A);
    6         (c) Experts (as defined in this Order) of the Receiving Party to whom
    7   disclosure is reasonably necessary for this litigation and who have signed the
    8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    9         (d) the Court and its personnel;
   10         (e) stenographic reporters, videographers and/or their staff, and Professional
   11   Vendors to whom disclosure is reasonably necessary for this litigation and who have
   12   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   13         (f) during their depositions, witnesses in the action to whom disclosure is
   14   reasonably necessary and who have signed the “Acknowledgment and Agreement to
   15   Be Bound” (Exhibit A), unless the Designating Party objects to such disclosure or
   16   except as otherwise ordered by the Court. Before making such a disclosure,
   17   Receiving Party must provide notice sufficient to allow the Designating Party to
   18   object. Pages of transcribed deposition testimony or exhibits to depositions that
   19   reveal Protected Material must be separately bound by the court reporter and may
   20   not be disclosed to anyone except as permitted under this Stipulated Protective
   21   Order.
   22         (g) the author or recipient of a document containing the information or a
   23   custodian or other person who otherwise possessed or personally knows the
   24   information.
   25         7.3 Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   26   ONLY” Information or Items. Unless otherwise ordered by the Court or permitted in
   27   writing by the Designating Party, a Receiving Party may disclose any information or
   28

                                            - 11 -
                            AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10710-ODW-KS Document 76 Filed 02/12/21 Page 12 of 22 Page ID #:1608



    1   item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only
    2   to:
    3         (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
    4   employees of said Outside Counsel of Record to whom it is reasonably necessary to
    5   disclose the information for this litigation and who have signed the
    6   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
    7   A;
    8         (b) Experts of the Receiving Party (1) to whom disclosure is reasonably
    9   necessary for this litigation, (2) who have signed the “Acknowledgment and
   10   Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures set forth in
   11   paragraph 7.4(a)(2), below, have been followed;
   12         (c) the Court and its personnel;
   13         (d) stenographic reporters, videographers and their respective staff,
   14   professional jury or trial consultants, and Professional Vendors to whom disclosure
   15   is reasonably necessary for this litigation and who have signed the
   16   “Acknowledgment and Agreement to Be Bound” (Exhibit A); and
   17         (e) the author or recipient of a document containing the information or a
   18   custodian or other person who otherwise possessed or personally knows the
   19   information, unless the Designating Party objects to the disclosure.
   20         7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY
   21   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items to
   22   Experts.
   23         (a)(1) Purposefully left blank.
   24         (a)(2) Unless otherwise ordered by the court or agreed to in writing by the
   25   Designating Party, a Party that seeks to disclose to an Expert (as defined in this
   26   Order) any information or item that has been designated “HIGHLY
   27   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to paragraphs 7.3(b)
   28

                                            - 12 -
                            AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10710-ODW-KS Document 76 Filed 02/12/21 Page 13 of 22 Page ID #:1609



    1   first must make a written request to the Designating Party2 that (1) identifies the
    2   general categories of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
    3   information that the Receiving Party seeks permission to disclose to the Expert, (2)
    4   sets forth the full name of the Expert and the city and state of his or her primary
    5   residence, (3) attaches a copy of the Expert’s current resume, (4) identifies the
    6   Expert’s current employer(s), (5) identifies each person or entity from whom the
    7   Expert has received compensation or funding for work in his or her areas of
    8   expertise or to whom the expert has provided professional services, including in
    9   connection with a litigation, at any time during the preceding five years,3 and (6)
   10   identifies (by name and number of the case, filing date, and location of court) any
   11   litigation in connection with which the Expert has offered expert testimony,
   12   including through a declaration, report, or testimony at a deposition or trial, during
   13   the preceding five years.4
   14             (b) A Party that makes a request and provides the information specified in the
   15   preceding respective paragraphs may disclose the subject Protected Material to the
   16   identified Expert unless, within 14 days of delivering the request, the Party receives
   17   a written objection from the Designating Party. Any such objection must set forth in
   18   detail the grounds on which it is based.
   19             (c) A Party that receives a timely written objection must meet and confer with
   20   the Designating Party (through direct voice to voice dialogue) to try to resolve the
   21

   22
        2
          For a Designating Party that is a Non-Party, experts previously disclosed and approved prior to the Non-Party’s production of any
   23   information or item that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” need not be disclosed
        to said Non-Party unless such Non-Party requests such information prior to the production of any Protected Material. Moreover,
   24   unless otherwise requested by the Non-Party, subsequently disclosed experts need not be disclosed to the Non-Party before that Non-
        Party’s Protected Material may be disclosed thereto.
   25   3
          If the Expert believes any of this information is subject to a confidentiality obligation to a third-party, then the Expert should
        provide whatever information the Expert believes can be disclosed without violating any confidentiality agreements, and the Party
   26
        seeking to disclose to the Expert shall be available to meet and confer with the Designating Party regarding any such engagement.
   27   4
          It may be appropriate in certain circumstances to restrict the Expert from undertaking certain limited work prior to the termination
        of the litigation that could foreseeably result in an improper use of the Designating Party’s “HIGHLY CONFIDENTIAL –
   28   ATTORNEYS’ EYES ONLY” information.


                                                       - 13 -
                                       AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10710-ODW-KS Document 76 Filed 02/12/21 Page 14 of 22 Page ID #:1610



    1   matter by agreement within seven days of the written objection. If no agreement is
    2   reached, the Party seeking to make the disclosure to the Expert may file a motion as
    3   provided in Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if
    4   applicable) seeking permission from the court to do so. Any such motion must
    5   describe the circumstances with specificity, set forth in detail the reasons why the
    6   disclosure to the Expert is reasonably necessary, assess the risk of harm that the
    7   disclosure would entail, and suggest any additional means that could be used to
    8   reduce that risk. In addition, any such motion must be accompanied by a competent
    9   declaration describing the parties’ efforts to resolve the matter by agreement (i.e.,
   10   the extent and the content of the meet and confer discussions) and setting forth the
   11   reasons advanced by the Designating Party for its refusal to approve the disclosure.
   12         (d) In any such proceeding, the Party opposing disclosure to the Expert shall
   13   bear the burden of proving that the risk of harm that the disclosure would entail
   14   (under the safeguards proposed) outweighs the Receiving Party’s need to disclose
   15   the Protected Material to its Expert.
   16         (e) A party who has not previously objected to disclosure of Protected
   17   Material to an Expert or whose objection has been resolved with respect to
   18   previously produced Protected Material shall not be precluded from raising an
   19   objection to an Expert at a later time with respect to Protected Material that is
   20   produced after the time for objecting to such Expert has expired or if new
   21   information about that Expert is disclosed or discovered. Any such objection shall
   22   be handled in accordance with the provisions set forth above.
   23   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
   24         PRODUCED IN OTHER LITIGATION
   25         If a Party is served with a subpoena issued by a court, arbitral, administrative,
   26   or legislative body, or with a court order issued in other litigation that compels
   27   disclosure of any information or items designated in this action as
   28

                                            - 14 -
                            AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10710-ODW-KS Document 76 Filed 02/12/21 Page 15 of 22 Page ID #:1611



    1   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
    2   ONLY” that Party must:
    3             (a) promptly notify in writing the Designating Party. Such notification shall
    4   include a copy of the subpoena or court order;
    5             (b) promptly notify in writing the person who caused the subpoena or order to
    6   issue in the other litigation that some or all of the material covered by the subpoena
    7   or order is subject to this Protective Order. Such notification shall include a copy of
    8   this Stipulated Protective Order; and
    9             (c) cooperate with respect to all reasonable procedures sought to be pursued
   10   by the Designating Party whose Protected Material may be affected.5
   11             If the Designating Party timely6 seeks a protective order, the Party served
   12   with the subpoena or court order shall not produce any information designated in
   13   this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
   14   ATTORNEYS’ EYES ONLY” before a determination by the court from which the
   15   subpoena or order issued, unless the Party has obtained the Designating Party’s
   16   permission. The Designating Party shall bear the burden and expense of seeking
   17   protection in that court of its confidential material – and nothing in these provisions
   18   should be construed as authorizing or encouraging a Receiving Party in this action
   19   to disobey a lawful directive from another court.
   20   9.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   21             PRODUCED IN THIS LITIGATION
   22             (a) The terms of this Order are applicable to information produced by a Non-
   23   Party in this action and designated as “CONFIDENTIAL” or “HIGHLY
   24

   25
        5
          The purpose of imposing these duties is to alert the interested parties to the existence of this Protective Order and to afford the
   26   Designating Party in this case an opportunity to try to protect its confidentiality interests in the court from which the subpoena or
        order issued.
   27
        6
          The Designating Party shall have at least 14 days from the service of the notification pursuant to Section 10(a) to seek a protective
   28   order.


                                                       - 15 -
                                       AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10710-ODW-KS Document 76 Filed 02/12/21 Page 16 of 22 Page ID #:1612



    1   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. Such information produced by
    2   Non-Parties in connection with this litigation is protected by the remedies and relief
    3   provided by this Order. Nothing in these provisions should be construed as
    4   prohibiting a Non-Party from seeking additional protections.
    5             (b) In the event that a Party is required, by a valid discovery request, to
    6   produce a Non-Party’s confidential information in its possession, and the Party is
    7   subject to an agreement with the Non-Party not to produce the Non-Party’s
    8   confidential information, then the Party shall:
    9             1.      promptly notify in writing the Requesting Party and the Non-Party that
   10   some or all of the information requested is subject to a confidentiality agreement
   11   with a Non-Party;
   12             2.      promptly provide the Non-Party with a copy of the Stipulated Protective
   13   Order in this litigation, the relevant discovery request(s), and a reasonably specific
   14   description of the information requested; and
   15             3.      make the information requested available for inspection by the Non-
   16   Party.
   17             (c) If the Non-Party fails to object or seek a protective order from this Court
   18   within 14 days of receiving the notice and accompanying information, the Receiving
   19   Party may produce the Non-Party’s confidential information responsive to the
   20   discovery request. If the Non-Party timely objects or seeks a protective order, the
   21   Receiving Party shall not produce any information in its possession or control that is
   22   subject to the confidentiality agreement with the Non-Party before a determination
   23   by the Court.7 Absent a Court order to the contrary, the Non-Party shall bear the
   24   burden and expense of seeking protection in this court of its Protected Material.
   25

   26

   27
        7
          The purpose of this provision is to alert the interested parties to the existence of confidentiality rights of a Non-Party and to afford
   28   the Non-Party an opportunity to protect its confidentiality interests in this court.


                                                        - 16 -
                                        AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10710-ODW-KS Document 76 Filed 02/12/21 Page 17 of 22 Page ID #:1613



    1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    3   Protected Material to any person or in any circumstance not authorized under this
    4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
    5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
    6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
    7   persons to whom unauthorized disclosures were made of all the terms of this Order,
    8   and (d) request such person or persons to execute the “Acknowledgment and
    9   Agreement to Be Bound” that is attached hereto as Exhibit A.
   10   11.   PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
   11         MATERIAL
   12         Pursuant to Federal Rule of Evidence 502(d) and (e), the production of a
   13   privileged or work-product-protected document is not a waiver of privilege or
   14   protection from discovery in this case or in any other federal or state proceeding.
   15   Disclosures among defendants’ attorneys of work product or other communications
   16   relating to issues of common interest shall not affect or be deemed a waiver of any
   17   applicable privilege or protection from disclosure. For example, the mere production
   18   of privileged or work-product-protected documents in this case as part of a mass
   19   production is not itself a waiver in this case or any other federal or state proceeding.
   20   A producing party may assert privilege or protection over produced documents at
   21   any time by notifying the receiving party in writing of the assertion of privilege or
   22   protection. After being notified, a party must promptly return or destroy the
   23   specified information and any copies it has and may not sequester, use or disclose
   24   the information until the claim is resolved. This includes a restriction against
   25   presenting the information to the court for a determination of the claim. Information
   26   that contains privileged matter or attorney work product shall be returned
   27

   28

                                            - 17 -
                            AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10710-ODW-KS Document 76 Filed 02/12/21 Page 18 of 22 Page ID #:1614



    1   immediately if such information appears on its face or if requested by the producing
    2   party.
    3   12.      MISCELLANEOUS
    4            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    5   person to seek its modification by agreement with other Parties or by applying to the
    6   Court if such agreement cannot be reached. Furthermore, without application to the
    7   Court, any party that is a beneficiary of the protections of this Order may enter a
    8   written agreement releasing any other party hereto from one or more requirements
    9   of this Order even if the conduct subject to the release would otherwise violate the
   10   terms herein.
   11            12.2 Right to Assert Other Objections. By stipulating to the entry of this
   12   Protective Order no Party waives any right it otherwise would have to object to
   13   disclosing or producing any information or item on any ground not addressed in this
   14   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   15   ground to use in evidence of any of the material covered by this Protective Order.
   16            12.3 No Agreement Concerning Discoverability. The identification or agreed
   17   upon treatment of certain types of Disclosure and Discovery Material does not
   18   reflect agreement by the Parties that the disclosure of such categories of Disclosure
   19   and Discovery Material is required or appropriate in this action. The Parties reserve
   20   the right to argue that any particular category of Disclosure and Discovery Material
   21   should not be produced.
   22            12.4 Filing Protected Material. Without written permission from the
   23   Designating Party or a Court order secured after appropriate notice to all interested
   24   persons, a Party may not file in the public record in this action any Protected
   25   Material. A Party that seeks to file under seal any Protected Material must comply
   26   with Civil Local Rule 79-5. Protected Material may only be filed under seal
   27   pursuant to a Court order authorizing the sealing of the specific Protected Material
   28

                                              - 18 -
                              AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10710-ODW-KS Document 76 Filed 02/12/21 Page 19 of 22 Page ID #:1615



    1   at issue, consistent with Civil Local Rule 79-5.2. If a Receiving Party's request to
    2   file Protected Material under seal pursuant to Civil Local Rule 79-5.2 is denied by
    3   the court, then the Receiving Party may file the Protected Material in the public
    4   record pursuant to Civil Local Rule 79-5.2.2(b) unless otherwise instructed by the
    5   court.
    6            12.5 Use of Protected Material at Hearing or Trial. A Party shall provide a
    7   minimum of two business day's notice to the Producing Party in the event that a
    8   Party intends to use any Protected Information during trial. Subject to any
    9   challenges under Section 6, the Parties will not oppose any reasonable request by the
   10   Producing Party that the courtroom be sealed, if allowed by the Court, during the
   11   presentation of any testimony, evidence, or argument relating to or involving the use
   12   of any Protected Material.
   13            12.6 No Limitation on Legal Representation. Nothing in this Order shall
   14   preclude or impede Outside Counsel of Record’s ability to communicate with or
   15   advise their client in connection with this litigation based on such counsel’s review
   16   and evaluation of Protected Material, provided however that such communications
   17   or advice shall not disclose or reveal the substance or content of any Protected
   18   Material other than as permitted under this Order.
   19            12.7 Violations. If any Party violates the limitations on the use of Protected
   20   Material as described above, the Party violating this Order shall be subject to
   21   sanctions, or any other remedies as appropriate, as ordered by the Court. In the event
   22   motion practice is required to enforce the terms of this Order, the prevailing party on
   23   such a motion shall be awarded costs, expenses, and fees, including attorney or other
   24   professional fees, incurred in connection with the discovery of the violation and the
   25   preparation, filing, and arguing of the motion or any other proceedings resulting
   26   from the violation.
   27

   28

                                              - 19 -
                              AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10710-ODW-KS Document 76 Filed 02/12/21 Page 20 of 22 Page ID #:1616



    1            12.8 Agreement Upon Execution. Each of the Parties agrees to be bound by
    2   the terms of this Stipulated Protective Order as of the date counsel for such party
    3   executes this Stipulated Protective Order, even if prior to entry of this Order by the
    4   Court.
    5   13.      FINAL DISPOSITION
    6            Within 60 days after the final disposition of this action, as defined in
    7   paragraph 4, each Receiving Party must return all Protected Material to the
    8   Producing Party or destroy such material. As used in this subdivision, “all Protected
    9   Material” includes all copies, abstracts, compilations, summaries, and any other
   10   format reproducing or capturing any of the Protected Material. Whether the
   11   Protected Material is returned or destroyed, the Receiving Party must submit a
   12   written certification to the Producing Party (and, if not the same person or entity, to
   13   the Designating Party) by the 60-day deadline that (1) identifies (by category, where
   14   appropriate) all the Protected Material that was returned or destroyed and (2) affirms
   15   that the Receiving Party has not retained any copies, abstracts, compilations,
   16   summaries or any other format reproducing or capturing any of the Protected
   17   Material. Notwithstanding this provision, Counsel are entitled to retain an archival
   18   copy of all pleadings, motions and trial briefs (including all supporting and opposing
   19   papers and exhibits thereto), written discovery requests and responses (and exhibits
   20   thereto), deposition transcripts (and exhibits thereto), trial transcripts, and exhibits
   21   offered or introduced into evidence at any hearing or trial, and their attorney work
   22   product which refers or is related to any “CONFIDENTIAL” and “HIGHLY
   23   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information for archival
   24   purposes only. Any such archival copies that contain or constitute Protected
   25   Material remain subject to this Protective Order as set forth in Section 4
   26   (DURATION).
   27

   28

                                               - 20 -
                               AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10710-ODW-KS Document 76 Filed 02/12/21 Page 21 of 22 Page ID #:1617



    1   14.   INTERPRETATION, ENFORCEMENT, AND CONTINUING
    2   JURISDICTION
    3         The United States District Court for theCentral District of California is
    4   responsible for the interpretation and enforcement of this Order. After final
    5   disposition of this litigation, the provisions of this Order shall continue to be binding
    6   except with respect to that Disclosure or Discovery Material that become a matter of
    7   public record. This Court retains and shall have continuing jurisdiction over the
    8   Parties and recipients of the Protected Material for enforcement of the provision of
    9   this Order following final disposition of this litigation. All disputes concerning
   10   Protected Material produced under the protection of this Order shall be resolved by
   11   the United States District Court for the Central District of California.
   12

   13         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   14

   15   DATED: February 12, 2021
   16

   17                                           ___________________________________
   18
                                                       KAREN L. STEVENSON
                                                UNITED STATES MAGISTRATE JUDGE
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                            - 21 -
                            AMENDED STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10710-ODW-KS Document 76 Filed 02/12/21 Page 22 of 22 Page ID #:1618



    1                                          EXHIBIT A
    2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3

    4                  I, _____________________________ [print or type full name], of
    5   _________________ [print or type full address], declare under penalty of perjury
    6   that I have read in its entirety and understand the Stipulated Protective Order that
    7   was issued by the United States District Court for the Central District of California
    8   on [date] in the case of Cappello Global, LLC et al v. Temsa Ulasim Arclari Sanayi
    9   Ve Ticaret A.S. et al, 2:19-cv-10710-ODW-KS. I agree to comply with and to be
   10   bound by all the terms of this Stipulated Protective Order and I understand and
   11   acknowledge that failure to so comply could expose me to sanctions and punishment
   12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
   13   any information or item that is subject to this Stipulated Protective Order to any
   14   person or entity except in strict compliance with the provisions of this Order.
   15                  I further agree to submit to the jurisdiction of the United States District
   16   Court for the Central District of California for the purpose of enforcing the terms of
   17   this Stipulated Protective Order, even if such enforcement proceedings occur after
   18   termination of this action.
   19                  I hereby appoint __________________________ [print or type full
   20   name] of _______________________________________ [print or type full address
   21   and telephone number] as my California agent for service of process in connection
   22   with this action or any proceedings related to enforcement of this Stipulated
   23   Protective Order.
   24   Date: __________________________
   25   City and State where sworn and signed: _________________________________

   26   Printed name: _
   27

   28   Signature: _                                                 ___

                                              - 22 -
                              AMENDED STIPULATED PROTECTIVE ORDER
